Citation Nr: 0420340	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  00-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left foot injury.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1957 to August 1960.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from May 1998 
and August 2001 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In August 2003 the veteran filed a new claim seeking 
service connection for a back disorder, claimed as secondary 
to a service-connected left knee disability.  That claim has 
not yet been adjudicated by the RO, and is referred to the RO 
for appropriate action.  The veteran testified at a Travel 
Board hearing before the undersigned in March 2004; a 
transcript of the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  Here, the notice provided appears to be adequate.  
Furthermore, at the March 2004 Travel Board hearing, the 
veteran waived any further VCAA notification.  

At the March 2004 hearing, the veteran asserted that his left 
knee disability and the residuals of his left foot injury 
have increased in severity since his last VA examination in 
November 2003.  Specifically, he noted increased foot pain, 
and increased instability of the left knee, requiring him to 
wear a knee brace for walking long distances.  He also 
reported upcoming VA medical treatment for the disabilities 
at issue.  As VA medical records are constructively of 
record, any such existing medical reports must be obtained 
and associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  In light of the allegations of 
increased disability and outstanding pertinent medical 
evidence, another VA examination is also indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of all private and VA clinical records 
(not already of record) of any treatment 
the veteran has received for left knee 
disability or the residuals of a left 
foot injury since November 2003.  He 
should assist in this matter by 
identifying all sources of treatment and 
providing any necessary releases.  
Specifically, the RO should obtain 
records of treatment from the VA medical 
facility(ies) identified by the veteran 
during his March 2004 personal hearing.

2.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
current severity of the veteran's 
service connected left knee disability 
and his residuals of a left foot injury.  
The veteran's claims folder must 
reviewed by the examiner in connection 
with the examination.  Any indicated 
tests or studies (specifically including 
range of motion studies) must be 
completed.  As the veteran stated at the 
March 2004 hearing that he wears a brace 
due to increased instability of the left 
knee, and as the November 2003 VA 
examiner found normal left knee 
stability, the examiner should 
specifically note whether there is/is 
not instability of the left knee and, if 
so, note the degree of instability 
present.  The examiner should explain 
the rationale for any opinion given.  

3.  The RO should then re-adjudicate the 
claim.  If either benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant until he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

